                   Case 18-12773-BLS        Doc 50      Filed 01/09/19       Page 1 of 1



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                Chapter 11

    interTouch Topco LLC, et al.,1                        Case No. 18-12773 (BLS)

                        Debtors.                          Jointly Administered


                           NOTICE OF CANCELLATION OF HEARING

             PLEASE TAKE NOTICE THAT, at the request of the Office of the United States Trustee

and with the permission of the Court, the hearing previously scheduled for January 15, 2015, at

11:00 a.m. (ET) has been cancelled.


Dated: January 9, 2019
       Wilmington, Delaware                               KLEIN LLC

                                                          /s/ Julia B. Klein
                                                          Julia B. Klein (Bar No. 5198)
                                                          919 North Market Street
                                                          Suite 600
                                                          Wilmington, Delaware 19801
                                                          Phone: (302) 438-0456
                                                          klein@kleinllc.com

                                                          Proposed Counsel for the Debtors
                                                          and Debtors in Possession




1
       The Debtors in these chapter 11 cases, and the last four digits of their U.S. taxpayer identification
numbers are: interTouch Holdings LLC (2091) and interTouch Topco LLC (6381). The Debtors’
headquarters is located at 480 Olde Worthington Road, Suite 350, Westville, OH 43082.
